Exhibit 10.8

 

Deutsche Bank    LOGO [g660781g47r53.jpg]

Deutsche Bank AG New York

60 Wall Street

New York, NY 10005

+1 212-250-2500

 

Amendment Date

   November 15, 2013

Original Draft Date

   July 8, 2011

To

Attention

Facsimile no

  

Town Sports International, LLC

Dan Gallagher

(212)246-8422

Our Reference.

  

Global No. N1539871N (previously N1317383N)

 

Interest Rate Swap Transaction - This confirmation supersedes and replaces all
prior communication between the parties hereto with respect to the Transaction
described

Ladies and Gentlemen

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between Deutsche Bank AG (“DBAG”) and Town Sports
International, LLC (“Counterparty”) on the Trade Date specified below (the
“Transaction”) This letter agreement constitutes a “Confirmation” as referred to
in the Agreement specified below

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”) as published by the International Swaps and Derivatives
Association, Inc are incorporated by reference herein In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern

For the purpose of this Confirmation, all references in the Definitions or the
Agreement to a “Swap Transaction’ shall be deemed to be references to this
Transaction

 

1 This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement dated as of November 15, 2013 (as the same may be amended or
supplemented from time to time, the “Agreement”), between DBAG and Counterparty
All provisions contained in the Agreement shall govern this Confirmation except
as expressly modified below

 

2 The terms of the particular Transaction to which this Confirmation relates are
as follows

 

Notional Amount    USD 160,000,000 00 Original Trade Date    July 1, 2011
Original Effective Date    July 13, 2011 Amendment Date    November 15, 2013
Termination Date    May 15, 2018, subject to adjustment in accordance with the
Modified Following Business Day Convention

Chairman of the Supervisory Board: Paul Achleitner

Management Board: Jurgen Fitschen (Co-Chairman), Anshuman Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske, Henry Ritchotte
Deutsche Bank Aktiengesellschaft domiciled in Frankfurt am Main; HRB No 30 000,
Frankfurt am Main, Local Court, VAT ID No DE114103379; www.db.com



--------------------------------------------------------------------------------

Fixed Amounts:   

Fixed Rate Payer

   Counterparty

Fixed Rate Payer Period End Dates

   The 15th Business Day of each month of each year through and including the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention

Fixed Rate Payer Payment Dates

   The 15th Business Day of each month of each year through and including the
Termination Date subject to adjustment in accordance with the Modified Following
Business Day Convention

Fixed Rate

   1 884%

Fixed Rate Day Count Fraction

   Actual/360

Fixed Rate Payer Business Days

   New York and London

Fixed Rate Payer Business Day Convention

   Modified Following Floating Amounts:   

Floating Rate Payer

   DBAG

Floating Rate Payer Period End Dates

   The 15th Business Day of each month of each year through and including the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention   

Floating Rate Payer Payment Dates

   The 15th Business Day of each month of each year through and including the
Termination Date subject to adjustment in accordance with the Modified Following
Business Day Convention   

Floating Rate Option

   The greater of (i) USD-LIBOR-BBA and (ii) 1.00%

Designated Maturity

   1 month

Spread

   None

Floating Rate Day Count Fraction

   Actual/360

Reset Dates

   The first Business Day in each Calculation Period

Compounding

   Inapplicable Business Days    New York and London

3  Account Details.

  

Account Details for DBAG

  

    USD DBAG Payment Instructions

    Account With

    SWIFI Code

    Favor Of

    Account Number

  

DB Trust Co Americas, New York

BKTRUS33

Deutsche Bank AG, New York

[ILLEGIBLE]

Account Details for Counterparty

       Payment Instructions    Please provide

 

2



--------------------------------------------------------------------------------

4 Offices

The Office for DBAG for this Transaction is New York, New York

The Office of Counterparty for this Transaction New York, New York

 

5  Calculation Agent:

   The party specified as such in the Agreement, or if not specified therein
DBAG

 

6 Representations

Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction)

(i) Non-Reliance It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Transaction, it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction No communication (written or oral) received from the
other party shall be deemed to be an assurance or guarantee as to the expected
results of this Transaction

(ii) Assessment and Understanding It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this Transaction
It is also capable of assuming, and assumed, the risks of this Transaction

(iii) Status of Parties The other party is not acting as a fiduciary for, or an
adviser to it in respect of this Transaction

 

3



--------------------------------------------------------------------------------

7 Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign this Confirmation and return it
via facsimile or email to

Attention Derivative Documentation

Telephone 44 20 7547 4755

Facsimile 44 20 7545 9761

E-mail Derivative Documentation@db.com

This message will be the only form of Confirmation dispatched by us If you wish
to exchange hard copy forms of this Confirmation, please contact us

Yours sincerely

Deutsche Bank AG

 

  By:  

 /s/ Jon Abela

  Name:   Jon Abela   Authorized Signatory

 

By:

 

 /s/ Paul Carter

Name:

  Paul Carter Authorized Signatory

Confirmed as of the date first written above

 

Town Sports International LLC By  

 /s/ Kieran Sikso

Name   Kieran Sikso Title   VP Finance

 

4